Me. Justice Wateeman delivered the opinion of the court. It not having been shown upon the hearing that the Western State Bank had any mortgage upon the premises it was unnecessary to make, in the decree, any mention thereof, or to find separately the value of the ground and the improvements, and apportion its and the complainants’ lien. The abstract shows mention in the bill of a mortgage, only by the allegation that certain parties “ have or claim interest in the premises; ” this is not sufficient to, with the answer setting up a claim by way of mortgage, dispense with proof thereof. It may be that the plaintiff in error Stark should have been allowed damages for delay, or for defective material, or because certain doors were not by one-fourth of an inch as thick as the specifications demanded, but the evidence is not such that we ought to overturn the decree of the court in this regard and it is affirmed.